DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

NOTE: this examiner’s amendment replaces the examiner’s amendment set forth in the Notice of Allowability mailed 11/03/2021 in order to provide legible chemical structures.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 

In the specification: 
On page 6 of the clean copy of the specification as filed 12/14/2018, the last line of paragraph [13], the phrase “(ZW800-1).” has been replaced with the phrase -- (ZW800-1).  
    PNG
    media_image1.png
    231
    308
    media_image1.png
    Greyscale
.  ATTO680 has a formula 
    PNG
    media_image2.png
    233
    303
    media_image2.png
    Greyscale
.  ATTO700 has a formula 
    PNG
    media_image3.png
    247
    354
    media_image3.png
    Greyscale
.  ATTO-MB2 has a formula 
    PNG
    media_image4.png
    187
    300
    media_image4.png
    Greyscale
.  ZW800-1 has formula 
    PNG
    media_image5.png
    343
    422
    media_image5.png
    Greyscale
. --.  
Note that this amendment provides unambiguous antecedent basis for the claimed subject matter. 37 CFR 1.75(d)(1) and MPEP 608.01(o).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618